        Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

PETER J. THORESON,

                             Plaintiff,                         OPINION AND ORDER
        v.
                                                                     19-cv-998-wmc
JAYMES POPLIN, KEVIN GILLIS, SAWYER
COUNTY, and SAWYER COUNTY SHERIFF’S
DEPARTMENT,

                             Defendants.


        Plaintiff Peter J. Thoreson asserts Fourth Amendment claims against Sawyer County

and two of its law enforcement officers after being detained twice, once in 2016 and again

in 2019, each time while a search warrant was being executed at his home several miles

away.    Plaintiff also asserted claims against the City of Hayward and two of its law

enforcement officers based on the same conduct, but has since settled his claims with those

defendants. (Dkt. ##35, 36.) Before the court is defendants’ motion to dismiss certain

claims, as well as the parties’ cross-motions for summary judgment. (Dkt. ##21, 40, 46.)

        For reasons explained more fully below, the court will grant in part and deny in part

defendants’ motion to dismiss, dismissing without opposition: (1) plaintiff’s false

imprisonment claim against all defendants because of his failure to comply with the notice

requirement under Wisconsin Statute § 893.80; and (2) all other claims against defendant

Sawyer County Sheriff’s Department because it is not a suable entity. However, the court

will deny defendants’ remaining motion to dismiss the claim against the County under

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). As for the cross-

motions for summary judgment, the court will grant defendants summary judgment as to
       Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 2 of 31




the Monell claim against the County based on plaintiff’s failure-to-train theory, but will

deny the motion as to plaintiff’s theory that a practice of detaining residents existed upon

issuance of a search warrant of their residence without regard to whether: (1) they were in

the vicinity of the residence; or (2) there was an independent basis to find probable cause

or reasonable suspicion to detain or arrest the residents.

        As for the motions for summary judgment with respect to the two individual

defendants, the court will deny the motion as to defendant Gillis, and it will grant in part

and deny in part the motion as to defendant Poplin. As for plaintiff’s claim against Poplin,

the court will grant the motion as to plaintiff’s Fourth Amendment claim based on the

towing of his vehicle in 2016, but the court will deny the motion in all other respects. 1

       Finally, defendants also filed an unopposed motion to hold the trial in Eau Claire.

(Dkt. #65.) The court will deny that motion because the courtroom in Eau Claire is

currently under construction and will not be completed by the April 19 trial date. In the

opinion below, however, the court describes other possible alternatives to conducting a full

trial in Madison.




1
  The court notes that in addition to bringing Fourth Amendment claims, plaintiff also asserts a
due process claim under the Fifth and Fourteenth Amendments. (Am. Compl. (dkt. #15) Count
III.) Neither party addresses this claim in their briefing. The parties should clarify whether plaintiff
is still pursuing this claim in their respective pretrial submissions, as well as the specific legal
contours of the claim, distinguishing the elements and facts that provide a right to proceed
separately from the obviously applicable unlawful detention claim addressed in this opinion.


                                                   2
         Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 3 of 31




                                      UNDISPUTED FACTS 2

      A. Overview of the Parties

          Plaintiff Peter J. Thoreson is an adult resident of Wisconsin, who resides in the City

of Hayward in Sawyer County.

          Defendant Jaymes Poplin is an employee of the Sawyer County Sheriff’s

Department. On November 11, 2016, Poplin was employed as a patrol deputy; on October

11, 2019, he was employed as a detective. Defendant Kevin Gillis also is an employee of

the Sawyer County Sheriff’s Department, and he was employed as a patrol deputy on

October 11, 2019. At all times relevant to this action, Poplin and Gillis were both certified

as law enforcement officers by the State of Wisconsin, Department of Justice, Law

Enforcement Standards Board.

          Defendant Sawyer County is a municipal corporation, organized under the laws of

the State of Wisconsin.          Defendant Sawyer County Sheriff’s Department is a law

enforcement agency of Sawyer County, Wisconsin.



      B. 2016 Search and Arrest

          In November 2016, the City of Hayward conducted an investigation of Thoreson

relating to allegations of drug possession. 3 Hayward City Policy Officer Robert Billen




2
    Unless otherwise noted, the court finds the following facts material and undisputed.

3
  While defendants also mention an investigation of Thoreson based on allegations of abuse,
including physical and sexual abuse of a child, the City’s search warrant application only mentions
alleged drug paraphernalia, focused on marijuana, without any reference to alleged abuse of
children.

                                                  3
       Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 4 of 31




interviewed Thoreson’s ex-wife regarding drug activity that she saw at his residence. 4 As a

result of that investigation, Billen applied for and obtained a search warrant for Thoreson’s

residence, including any outbuildings, containers, and “vehicles associated with said

property.” (Billen Decl., Ex. A (dkt. #52-1) 2.) Plaintiff does not dispute that the search

warrant contains this language, but emphasizes that the search warrant “does not authorize

search or seizure of a vehicle located in another municipality.” (Pl.’s Resp. to Defs.’ PFOFs

(dkt. #56) ¶ 18.)

       The search warrant was issued by Sawyer County Judge John Yackel on November

11, 2016, and that same morning, City of Hayward police officers asked Sawyer County

Sheriff’s personnel to assist them in executing the search warrant. Before doing so, City

policy officers and Sawyer County Sheriff’s personnel attended a briefing at the Hayward

Police Department. Hayward Policy Chief Joel Clapero, Assistant Policy Chief James

Wohling, Officer Wes Peters, Officer Charles Logan, Sheriff’s Deputy Brian Deyo, and

Sheriff’s Deputy Jaymes Poplin were present at that briefing. As a result, defendant Poplin

was aware: (1) that Thoreson was the subject of a criminal investigation; (2) of the nature

of the suspected criminal activity; and (3) that the items sought in the search warrant were

connected to the suspected criminal activity.

       At approximately 12:45 p.m., the individuals who participated in the briefing

arrived at Thoreson’s residence and executed the search warrant. After discovering that

the residence was unoccupied, City Assistant Chief Wohling requested that County




4
 While plaintiff purports to dispute this fact, he actually only clarifies that Thoreson’s ex-wife was
the source of the allegations about drug activity and child abuse.

                                                  4
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 5 of 31




Deputy Poplin locate Thoreson while the others continued searching the residence.

Recalling a business named “Thoreson Log Works” in Seeley, north of Hayward, Poplin

drove to see if Thoreson was there. Computer aided dispatch (“CAD”) reports show that

Poplin radioed his location at Thoreson Log Works at 12:47 p.m. At that time, Poplin was

in uniform and armed.

       Thoreson does in fact do business as Thoreson Log Works, which is located in the

Town of Lenroot, also in Sawyer County and approximately 10 miles from his residence.

Thoreson Log Works is located on leased property, which is approximately one-half acre

in size. The property is bounded on the east by U.S. Highway 63, to the south by Town

Hall Drive, to the west by a concrete slab and driveway, and to the north by another

business (“The Sawmill Saloon,” a dining establishment). The property consists of an open

grassy area, a gravel area, a workshop, an office and a storage shed. Thoreson apparently

uses part of that property to carve statues and related objects from wood with power tools

and sharp objects. Thoreson also sells his wood carvings on the property. His business is

open to the public, and patrons may park anywhere on the property.

       Upon his arrival, Deputy Poplin parked on Town Hall Road, near a wooden statue

on the edge of the property that was surrounded by scaffolding and a male adult on the

scaffolding was carving the statue. As Poplin approached the scaffolding, he attempted to

get the attention of the individual, who was wearing eye and hearing protection and using

an electric carving tool. After the individual shut off the tool and removed his protection,

Poplin asked if he was Peter Thoreson. When Thoreson confirmed that he was, Poplin

next stated that he wanted to discuss a matter with him, and he asked that Thoreson come


                                             5
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 6 of 31




down from the scaffolding. At that point, Thoreson maintains that he declined, specifically

telling Poplin that he did not want to speak without an attorney present, which prompted

Poplin to order Thoreson to get down off the scaffolding and speak with him. At that time,

Thoreson was obviously not interfering with the execution of the search warrant, and there

was no reason for Poplin to believe that Thoreson was going to his residence.

       After descending the scaffolding, Thoreson asked if he could blow sawdust off

himself with an air compressor, and Poplin agreed to his request while still standing several

feet away. Thoreson then walked to the workshop, where the air compressor is located,

which is a distance of about 25 yards from the scaffolding. Poplin followed, but remained

several feet behind him. As Thoreson used the air compressor, Poplin received a message

in his ear piece from the law enforcement officers at Thoreson’s residence that he should

arrest Thoreson based on evidence found at his residence. Poplin then told Thoreson that

he was under arrest.

       Defendants contend that up until this point, Deputy Poplin had not told Thoreson

that he was under arrest or not free to leave, and Thoreson had not asked if he was free to

leave. As plaintiff points out, however, Poplin wrote in his own narrative of the event that

he told Thoreson he would need to detain him when Thoreson was still up on the

scaffolding. The CAD reports show that Poplin radioed dispatch that Thoreson was in

custody at 12:49 p.m., approximately two minutes after he had arrived at the business,

which is consistent with Thoreson’s account of the timeline.

       Regardless, after formally being told that he was under arrest, Thoreson started to

walk to his vehicle, indicating that he wanted to get his phone. Because Thoreson also


                                             6
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 7 of 31




advised that there as a firearm in his vehicle, Deputy Poplin retrieved the phone for him,

then searched him and placed him in handcuffs. Poplin next directed Thoreson into his

patrol vehicle.

       While proceeding to drive to the rear of the property, Poplin noticed that

Thoreson’s vehicle’s windows were open, and the keys were still in the car, prompting

Poplin to stop and ask Thoreson if he wanted him to secure his vehicle. When Thoreson

responded “no,” Poplin radioed City Assistant Chief Wohling to ask what he should do

with Thoreson’s vehicle. Wohling then directed Poplin to arrange for a tow truck for the

vehicle and to stay on the scene until another law enforcement officer arrived to maintain

the chain of custody of the vehicle, which he did. Several minutes later, Wohling and a

tow truck arrived at Thoreson Long Works at roughly the same time. Turning the scene

over to Wohling, Poplin then transported Thoreson to the Sawyer County jail, where

Thoreson was booked and released on signature bond.

       Thoreson was later charged with carrying a concealed weapon, possession of

tetrahydrocannabinols, and possession of drug paraphernalia. After initially pleading not

guilty, Thoreson ultimately pleaded guilty to possession of marijuana in violation of City

of Hayward Ordinance No. 263(1).



   C. 2019 Search Warrant

       In October 2019, the Hayward Police Department conducted another criminal

investigation of Thoreson related to drug possession, after Hayward City Police Officer

Ernest Ziemer took a complaint of child neglect and drug-endangered children from

Thoreson’s ex-wife.   Specifically, one of Thoreson’s children described drug use and
                                            7
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 8 of 31




possession that she witnessed while in Thoreson’s presence.

      As a result of this investigation, Officer Ziemer asked County Deputy Poplin on

October 11, 2019, to assist him in procuring a search warrant for Thoreson’s residence.

After agreeing to do so, Poplin applied for a search warrant himself for Thoreson’s

residence, including “any associated storage facilities, outbuilding and vehicles on the

premises.” (Poplin Decl., Ex. B (dkt. #50-2) 1.) Again, Judge John Yackel signed the

warrant that same day.

      As in 2016, City of Hayward police officers again asked Sawyer County Sheriff’s

personnel to assist in executing the search warrant. Deputy Poplin informed defendant

Kevin Gillis, a deputy with the Sawyer County Sheriff’s department, that Poplin would be

assisting the City Police Department with executing the warrant. As a result, Gillis was

aware (1) that Thoreson was the subject of a criminal investigation, (2) of the nature of

the suspected criminal activity, and (3) of the items sought in the warrant in connection

with that activity. Before executing the warrant, Poplin also asked Wisconsin Department

of Justice Special Agent Jay Smith to check and see if Thoreson was at his business

property, and if so, to monitor him while the search warrant was executed. Poplin also

asked Gillis to go to the Seeley area, visually confirm Thoreson’s whereabouts, and if

necessary, make contact with him to ensure the safe execution of the search warrant.

However, Poplin did not order Gillis to detain Thoreson.

      At approximately 3:05 p.m., City Officer Ziemer and County Deputy Poplin arrived

at Thoreson’s residence to execute the warrant. Around this same time, County Deputy

Gillis traveled north on U.S. Highway 63 toward Thoreson Log Works in the Town of


                                           8
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 9 of 31




Lenroot. Gillis was in uniform, armed and in a marked patrol vehicle. As Gillis was

traveling north, however, Poplin radioed him to advise that, according to Agent Smith,

Thoreson had left Thoreson Log Works, and he was now traveling south on 63 toward

Hayward, “if you want to[,] find it [meaning ‘the target’] and pull him over.” (Defs.’ Reply

to Defs.’ PFOFs (dkt. #64) ¶ 98 (quoting Poplin Dep. (dkt. #50) 32).)

       Shortly after this call, Deputy Gillis passed Thoreson’s vehicle traveling in the

opposite direction. Gillis immediately turned around and started traveling south on Hwy.

63, behind Thoreson’s vehicle. At this point, Thoreson was still approximately five miles

from his residence in Hayward. Rather than continue on Hwy. 63, however, Gillis then

observed Thoreson’s vehicle turn north, onto Pfeiffer Road, away from the direction of

Hayward and Thoreson’s residence. Perceiving that Thoreson was attempting to elude

him, Gillis decided to follow and activate his emergency lights. After Thoreson pulled his

vehicle over, approximately 50 yards after turning onto Pfeiffer Road, Gillis radioed

dispatch that he was with Thoreson at 3:11 p.m.

       Gillis next exited his vehicle, approached, and verbally confirmed Thoreson’s

identity. Gillis then asked Thoreson to step out of his vehicle and handcuffed him, before

patting him down. At that time, plaintiff contends that Gillis also advised Thoreson that

he was being detained, and that the stop was related to the execution of a search warrant

at his residence in Hayward. Finally, Gillis placed Thoreson in the locked back of his patrol

vehicle.

       Back at Thoreson’s residence, law enforcement failed to find any drugs and decided

not to arrest or charge Thoreson. Accordingly, they radioed Gillis to release Thoreson, who


                                             9
     Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 10 of 31




was still being held at the Pfeiffer Road scene. At approximately 3:38 p.m., Gillis did so,

having detained Thoreson for approximately 27 minutes.



   D. Facts Relevant to County Liability

       Other than this case, no other individual has brought a lawsuit against the County

alleging any problem with arrests or seizures incident to execution of a search warrant.

There have also been no other known complaints about the County detaining individuals

while executing search warrants without probable cause or reasonable suspicion.

       In 2016 and 2019, the Sheriffs’ Department also had multiple policies, rules and

procedures in effect regarding training, evaluation and discipline of its officers. Formal

discipline would also be imposed to correct behavior and/or to deter behavior that violated

Department rules.     The types of discipline could include a written warning, verbal

reprimand, written reprimand, suspension, demotion and termination. In 2016 and 2019,

employees were further evaluated on a regular basis.

       Moreover, Deputies Poplin and Gillis, as well as other members of the patrol

division of the Sheriff’s Department, were certified as law enforcement officers and received

basic instruction on search warrants, probable cause and reasonable suspicion. In order to

maintain their certification, they were also required by the State and the Sheriff’s

Department to receive a minimum of 24-hours of in-service training annually. Finally,

Poplin, Gillis and other members of the Sheriff’s department received field training on

search warrant execution, probable cause and reasonable suspicion, although neither Poplin

nor Gillis recalled receiving training specifically about the detention of individuals during

execution of search warrants, apart from their respective basic training courses.
                                             10
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 11 of 31




       At his deposition, Deputy Gillis testified that it was the Sheriff’s Department’s

practice to detain an individual, even if not present during the execution of a search warrant

at his home, provided officers “have reasonable suspicion or probable cause to detain that

subject [of a search warrant] and we know where they are at.” (Gillis Dep. (dkt. #38) 26-

27.) Gillis further testified that the only time the Department executed a warrant on an

unoccupied residence and did not send an officer to locate the resident were when they had

no idea where the resident may be located. For his part, Deputy Poplin testified that he

believed a search warrant of a residence gives law enforcement officers reasonable suspicion

to conduct a Terry stop of the individual whose residence is the subject of that search

warrant, even if not at or in the vicinity of the residence. (Poplin Dep. (dkt. #39) 56

(explaining that “[s]earch warrants for residences are for evidence of crimes, which gives

you a reasonable suspicion that an individual is committing a crime”).)



                                         OPINION

I. Motion to Dismiss

       In their motion to dismiss, defendants sought dismissal of plaintiff’s municipal

liability claims asserted against Sawyer County and its Sheriff’s Department on the basis

that plaintiff failed to allege a custom, practice or policy in support of that claim. However,

the complaint alleges that defendants Poplin and Gillis unlawfully detained plaintiff

outside of the vicinity of his home, in 2016 and 2019, respectively, while other individuals

were simultaneously conducting a search of his residence, and that they acted consistent

with the County’s “official customs, policies or practice of inadequately training,



                                              11
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 12 of 31




supervising, preparing and monitoring” its staff. (Compl. (dkt. #1) ¶¶ 78, 95, 105.) While

defendants argue that the law demands more than this notice pleading, that is not the

standard for evaluating a motion to dismiss. Instead, defendants’ arguments are better

addressed in a motion for summary judgment, which they have now also filed. As such,

the court will take up those arguments below.

       As plaintiff concedes in his response, however, defendants’ other bases for seeking

dismissal have more traction. Plaintiff acknowledges that he did not comply with the

notice requirement under Wisconsin Stat. § 893.80 in asserting a state law false

imprisonment claim. (Pl.’s Opp’n (dkt. #30) 20.) As such, the court will dismiss this

claim. Defendants also seek dismissal of plaintiff’s claims against the Sheriff’s Department

on the basis that it is not a suable entity. See, e.g., Whiting v. Marathon Cty. Sheriff’s Dep’t,

382 F.3d 700, 704 (7th Cir. 2004) (“[T]he Marathon County Sheriff's Department is not

a legal entity separable from the county government which it serves and is therefore, not

subject to suit.”). Plaintiff’s only response is to point out that its claim against the County

should cover the Department, which it does. (Pl.’s Opp’n (dkt. #30) 20.) As such, the

court will also grant this portion of the motion.



II. Motions for Summary Judgment

       Both parties filed motions for summary judgment, although plaintiff failed to file a

reply in support of his own motion, perhaps acknowledging that in light of the standard

that applies to a party moving for summary judgment on claims for which he bears the

burden of proof, the motion had little merit. As a result, the court will focus on defendants’



                                              12
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 13 of 31




motion, while still considering any arguments asserted with respect to plaintiff’s motion. 5

       Understandably, plaintiff principally relies on the Supreme Court’s decision in

Bailey v. United States, 568 U.S. 186 (2013), to pursue his claims that defendants violated

his Fourth Amendment rights in detaining him several miles away from his home while law

enforcement officers conducted a search of his residence. In Bailey, the Court considered

the reach of the Supreme Court’s holding in Michigan v. Summers, 452 U.S. 692 (1981),

that officers executing a search warrant could “detain the occupants of the premises while

a proper search is conducted.” 568 U.S. at 193 (citing Summers, 452 U.S. at 705). In

Summers, “the Court recognized three important law enforcement interests that, taken

together, justify the detention of an occupant who is on the premises during the execution of

a search warrant: officer safety, facilitating the completion of the search, and preventing

flight.” Bailey, 568 U.S. at 194 (emphasis added) (citing Summers, 452 U.S. at 702-703).

However, in Bailey the defendant was subject to a seizure approximately one mile from his

apartment that was subject to the search warrant. Id. at 190. Further, the defendant was

driving away from his apartment at the time, prompting him to seek suppression of the

evidence derived from his detention. Id. at 191.

       In Bailey, the Court specifically rejected any argument that the interests found to

justify defendant’s detention in Summers when he was in the immediate vicinity of the

residence being searched applied when a defendant was not.

               A spatial constraint defined by the immediate vicinity of the
               premises to be searched is therefore required for detentions

5
  Since a reply is optional, the court has certainly not deemed plaintiff to have waived his request
for summary judgment, although as just alluded to above (and addressed more fully below), his
burden of proof was daunting from the outset.

                                                13
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 14 of 31




               incident to the execution of a search warrant. The police action
               permitted here—the search of a residence—has a spatial
               dimension, and so a spatial or geographical boundary can be
               used to determine the area within which both the search and
               detention incident to that search may occur. Limiting the rule
               in Summers to the area in which an occupant poses a real threat
               to the safe and efficient execution of a search warrant ensures
               that the scope of the detention incident to a search is confined
               to its underlying justification. Once an occupant is beyond the
               immediate vicinity of the premises to be searched, the search-
               related law enforcement interests are diminished and the
               intrusiveness of the detention is more severe.

Id. at 201. In other words, the Court in Bailey expressly held that a search warrant did not

justify detention of an individual outside of the immediate vicinity of the premises being

searched. Indeed, in his concurrence, Justice Scalia observed that Summers had already

established “a categorial, bright line rule” for law enforcement to follow, id. at 203, which

if not sufficiently bright in Summers, is certainly so after Bailey.

       Of course, as defendant points out, the Court in Bailey also affirmed that an

individual could still be detained for other reasons, namely those supporting a Terry stop.

Id. at 202. The Fourth Amendment protects individuals “against unreasonable searches

and seizures.” U.S. Const. amend. IV. “Ordinarily seizures are ‘reasonable’ only when

supported by probable cause to believe an individual has committed a crime.” Matz v.

Klotka, 769 F.3d 517, 522 (7th Cir. 2014). While there is an exception under Terry v.

Ohio, 392 U.S. 1 (1968), which “authorizes brief investigatory detentions based on the less

demanding standard of reasonable suspicion that criminal activity is afoot,” id. (citing

Terry, 392 U.S. at 21-22), “[s]uch a brief detention is permitted when it demands only a

limited intrusion into an individual’s privacy and rests on ‘specific and articulable facts

which, taken together with rational inferences from those facts, reasonably warrant that

                                               14
     Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 15 of 31




intrusion.’” Id. (quoting Terry, 392 U.S. at 21-22). Reasonable suspicion is a less

demanding standard than probable cause, but a Terry stop still requires “at least a minimal

level of objective justification and the officer must be able to articulate more than an

‘inchoate and unparticularized suspicion or hunch’ of criminal activity.” Matz, 769 F.3d

at 522 (quoting Terry, 392 U.S. at 27). Thus, on remand in Bailey, the Second Circuit

concluded that the officers had reasonable suspicion to stop and patdown the defendant,

but not on the evidence that gave rise to the search warrant alone. United States v. Bailey,

743 F.3d 322, 333-34 (2d Cir. 2014).



   A. 2016 Interaction with Defendant Poplin

       With respect to Officer Poplin’s interaction with Thoreson on November 11, 2016,

defendants seek summary judgment on the basis that Thoreson was not detained or seized

during the brief interaction preceding Poplin placing Thoreson under arrest. Instead,

defendants characterize the interaction as a “consensual police-citizen encounter.” (Defs.’

Opening Br. (dkt. #47) 18.) Certainly, “a seizure does not occur merely because a police

officer approaches an individual and asks him or her questions.” United States v. Smith,

794 F.3d 681, 684 (7th Cir. 2015). Instead, the appropriate test is “whether, taking into

account all of the circumstances surrounding the encounter, the police conduct would have

communicated to a reasonable person that he was not at liberty to ignore the police

presence and go about his business.” Florida v. Bostick, 501 U.S. 429, 437 (1991) (internal

quotation marks and citation omitted).

       While defendant describes various factors to consider -- a number of which may

weigh in favor of finding that there was no detention or seizure -- Thoreson avers that while
                                             15
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 16 of 31




he was on the scaffolding, Poplin ordered him to get down off the scaffolding and also

ordered Thoreson to speak with him. A reasonable jury could credit this testimony and

conclude that Poplin detained Thoreson shortly after he arrived at his business and made

contact with him.      Moreover, this inference is supported by Thoreson’s memory and

Poplin’s own, contemporaneous narrative of the events that he told Thoreson he would

need to detain him when he was still up on the scaffolding. At minimum, this evidence

raises a genuine issue of material fact as to whether Thoreson was detained, albeit for only

a couple of minutes before Poplin formally placed him under arrest. 6

       In the alternative, defendants argue that even if Thoreson was detained or seized

before Poplin placed him under arrest, “[p]robable cause for any detention had already

been established by the issuance of the search warrant.” (Defs.’ Opening Br. (dkt. #47)

20.) If the court were to credit this argument -- that the issuance of a search warrant could

provide a basis to detain an individual associated with the premises being searched -- then

this might provide an end-run around the categorial, bright line for detention articulated

by the Supreme Court in Bailey.         In other words, defendants appear to be justifying

Thoreson’s detention solely based on the issuance of a search warrant, rather than any

independent basis that would have justified an investigatory detention. Indeed, the cases

cited by defendants in support of the legality of Thoreson’s detention or arrest demonstrate

that an investigatory detention outside of the immediate vicinity of the premises subject




6
  While defendants stress that this pre-arrest interaction consisted of a minute or two, defendants
do not point to any caselaw that would foreclose a finding of a detention or seizure based on the
length of the interaction. Instead, the short time period would appear to limit Thoreson’s claim to
damages.

                                               16
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 17 of 31




to a search warrant must be justified by an independent basis, separate from the simple

fact that the defendant’s residence was subject to a search warrant. See, e.g., United States

v. Bailey, 743 F.3d 322, 332 (2d Cir. 2014) (affirming, on remand, that Bailey’s departure

from the residence supported a finding that “Bailey’s initial stop and patdown were

supported by articulable facts giving rise to a reasonable suspicion that he may have, and

might still be, engaged in criminal activity”); McBride v. Odle, No. 3:15-CV-00559, 2018

WL 1412148, at *5 (N.D. Ind. Mar. 19, 2018) (arresting the defendant for visiting a public

nuisance). 7

       In fairness, defendants also appear to argue that the evidence referred to in the

search warrant application -- Thoreson’s ex-wife’s report of his drug possession and activity

-- provided Poplin with probable cause to detain Thoreson. First, defendants’ own actions

call into question this theory. There is nothing in the record to support a finding that

Poplin was prepared to place Thoreson under arrest for the criminal activity alleged in the

search warrant application at the time he arrived and made contact with Thoreson.

Instead, the record is undisputed that the decision to arrest Thoreson was made after the

search of the premises produced evidence to support the allegations of drug activity. At

minimum, a reasonable jury could reject defendants’ contention that a reasonable officer

could rely on the contents of the search warrant application to form either probable cause

to arrest or reasonable suspicion to detain Thoreson.

       Second, defendants stop short of fully developing an argument, much less directing


7
  Defendants also cite to Gaines v. United States, No. 13-CV-2157, 2014 WL 1891340, at *5 (C.D.
Ill. May 12, 2014), but in that case the court held that the arrest happened within the immediate
vicinity of the searched premises.

                                              17
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 18 of 31




the court to legal support for the proposition that an interested third-party report of

marijuana possession could justify a warrantless arrest. See, e.g., United States v. Lopez, 907

F.3d 472, 482 (7th Cir 2018) (explaining that to satisfy reasonable suspicion, tips from

known but unproven informants must be verified by at least some facts supporting the

informant’s allegations before seizing the subject of the tip). Moreover, Deputy Poplin

had no basis to believe that Thoreson was in possession of any illegal drugs on his person

or in his car (the only second-hand information being that he may have had it in his

residence, which is why the results of the search were so crucial). Moreover, defendants

have failed to develop any argument or point to any urgent circumstances that would have

required a warrantless seizure. See, e.g., Lopez, 907 F.3d at 484 (explaining that “urgent

circumstances” were “the hallmark justifications of Terry stops”).         On these facts, a

reasonable jury could conclude that an objective officer lacked grounds to detain.

       Plaintiff next contends that Poplin unlawfully seized his vehicle. Defendants seek

summary judgment on this portion of plaintiff’s claim, arguing that the evidence

demonstrates that he did not seize the vehicle; rather, Poplin simply had it towed at the

City of Hayward’s Assistant Chief Wohling’s instruction. “‘[A] ‘seizure’ of property occurs

when there is some meaningful interference with an individual’s possessory interests in

that property’ caused by a government actor.” Bell v. City of Chi., 835 F.3d 736, 739 (7th

Cir. 2016) (quoting United States v. Jacobsen, 466 U.S. 109, 113 (1984)). A reasonable jury

could find that towing a vehicle interfered with Thoreson’s possessory interest in it.

Moreover, it is undisputed that Thoreson asked Poplin not to secure it. As for whether it

was Poplin’s actions or Wohling’s, the record also reflects that it was Poplin who initiated


                                              18
     Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 19 of 31




the discussion with Wohling as to what to do with Thoreson’s vehicle. This action serves

as a sufficient basis to find Poplin personally involved in having Thoreson’s vehicle towed,

or at least a reasonable jury could so find. See Zimmerman v. Tribble, 226 F.3d 568, 574

(7th Cir. 2000) (explaining that to demonstrate liability under 42 U.S.C. § 1983, a plaintiff

must allege sufficient facts showing that an individual personally caused or participated in

a constitutional deprivation).

       Finally, defendants contend that even if his vehicle was seized, Poplin seized it in

his capacity as a community caretaker. “The community caretaker doctrine is similar to

the exigent circumstances doctrine, and allows police officers to engage in certain

community caretaking functions, unrelated to criminal law enforcement, to protect

members of the public.” Mason v. Green Cty., 451 F. Supp. 3d 984, 993 (W.D. Wis. 2020)

(citing Cady v. Dombrowski, 413 U.S. 433, 441 (1973); Long v. United States, 847 F.3d 916,

921 (7th Cir. 2017)). Moreover, in the context of an arrestee -- which was Thoreson’s

unchallenged legal status at the time Poplin and Wohling made the decision to tow his

vehicle -- the decision to impound an automobile is valid “if the arrestee is otherwise unable

to provide for the speedy and efficient removal of the car from public thoroughfares or

parking lots.” United States v. Duguay, 93 F.3d 346, 353 (7th Cir. 1996). As the party

seeking to invoke an exception to the warrant requirement, defendants have the “burden

of establishing that the circumstances required dispensing with that requirement.” United

States v. Longmire, 761 F.2d 411, 417 (7th Cir. 1985). As such, “[w]here, as here, the

movant is seeking summary judgment on a claim as to which it bears the burden of proof,

it must lay out the elements of the claim, cite the facts which it believes satisfies these


                                             19
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 20 of 31




elements, and demonstrate why the record is so one-sided as to rule out the prospect of a

finding in favor of the non-movant on the claim.” Hotel 71 Mezz Lender LLC v. Nat’l Ret.

Fund, 778 F.3d 593, 601 (7th Cir. 2015).

         As described above, plaintiff’s vehicle was in a parking lot, arguably falling within

the boundaries of Duguay. However, the parking lot was on Thoreson’s business premises,

and thus, the same concerns about a vehicle remaining in a public parking lot would not

appear to be present. Still, it is undisputed that the car windows were down, the keys were

in the vehicle, and there was a firearm in Thoreson’s vehicle. The latter is particularly

troubling.     Moreover, Thoreson’s business bordered the Sawmill Saloon, a dining

establishment, and so was not so isolated as to diminish concern. Based on this undisputed

fact -- the presence of a firearm in an unlocked vehicle -- the court concludes that a

reasonable jury would necessarily find in defendants’ favor on this aspect of plaintiff’s

claim.    In the alternative, even if the record is not so one-sided to warrant granting

defendants’ motion on this community caretaker defense, the court agrees with defendants

that qualified immunity it warranted with respect to this particular theory, as explained

below. While perhaps there is an argument that an officer should have locked it, removed

the keys, or removed the firearm, plaintiff does not offer any evidence or argument that he

was injured by the towing of his vehicle. 8



8
  Even if the court’s determination that the undisputed record did not permit a finding in plaintiff’s
favor on this aspect of his claim, the court, alternatively, would grant defendants’ motion on
qualified immunity grounds as to this narrow claim. As for the remaining claims, Bailey at least
requires a more fulsome consideration of the evidence at trial, but on the apparent evidence on
summary judgment would appear to preclude the applicability of qualified immunity to the
individual defendants.


                                                 20
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 21 of 31




       For these reasons, the court will deny defendants’ motion for summary judgment

on plaintiff’s claim asserted against defendant Poplin based on his interaction with

Thoreson in November 2016, but will grant the motion with respect to the decision to tow

his vehicle.



   B. 2019 Detention with Defendant Gillis

       With respect to the October 11, 2019, detention, defendants contend that Gillis

acted lawfully because there was either probable cause or at least reasonable suspicion to

detain Thoreson. As an initial matter -- and as defendants anticipate in arguing that Gillis

had probable cause to detain Thoreson -- the undisputed facts would support a jury finding

that the October 11, 2019, incident constituted an arrest, rather than a Terry stop. As this

court recently explained in Turner v. Bruce, No. 17-CV-578-WMC, 2019 WL 286966,

(W.D. Wis. Jan. 22, 2019),

               In contrast, a stop that is prolonged unnecessarily by the
               officers or involves the “hallmarks of formal arrest,” such as
               applying handcuffs, drawing weapons, and placing suspects in
               police vehicles, may either be a reasonable investigatory
               detention or may be an arrest, depending on the circumstances.

Id. at *2 (citing Matz v. Klotka, 769 F.3d 517, 524–25 (7th Cir. 2014) (Terry stop “may

also become a de facto arrest if the detention continues longer than necessary to accomplish

the purpose of the stop or becomes ‘unreasonably intrusive.’ ”) (citations omitted)). Here,

Gillis applied handcuffs, patted down Thoreson, and placed him in a police vehicle. More

importantly, defendants offer no evidence that Gillis actually engaged in an investigation.

Instead, from the record to date, he was simply detaining Thoreson until the search was

completed and to see whether grounds for arrest were found or, at least, a reasonable jury

                                            21
     Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 22 of 31




could so find.

       Putting aside the question of whether Deputy Gillis’s interaction with Thoreson

constituted an arrest, rather than an investigatory stop, defendants make the same

argument as they did in defending Poplin’s November 11, 2016, interaction: the issuance

of the search warrant or the contents of the search warrant application provided probable

cause or reasonable suspicion to arrest or detain Thoreson. As explained above, however,

the court rejects this argument as contrary to the Supreme Court’s holding in Bailey. While

the court agrees that reasonable suspicion or probable cause could justify Gillis’s decision

to pull over and detain Thoreson, Gillis’s justification cannot rely on issuance of a search

warrant application to look for probable cause evidence. Moreover, defendants’ actions

demonstrate that they did not act on the contents of the search warrant to conclude that

there was probable cause to arrest Thoreson; instead, law enforcement officers waited until

the search was completed, and with respect to the 2019 incident, concluded that there was

not probable cause to arrest him. A reasonable jury could rely on this evidence to conclude

that in light of the totality of the circumstances, Deputy Gillis did not have probable cause

to arrest or reasonable suspicion to detain Thoreson.

       If anything, the evidence for an arrest is even more suspect in 2019, since it turns on

the testimony of an 11 year old, who blames her father after being caught using and

distributing marijuana herself.     See, e.g., Lopez, 907 F.3d at 482 (requiring some

corroboration of allegations from known but unproven informant before reasonable

suspicion to justify a detention); United States v. Aleshire, No. 14-CR-79-JDP, 2014 WL

11394906, at *3 (W.D. Wis. Dec. 24, 2014), aff’d, 787 F.3d 1178 (7th Cir. 2015)


                                             22
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 23 of 31




(examining concerns about reliability of child informants). This is not to say she was not

credible or may have been telling the truth, but rather that she did not provide a sufficient

basis alone to arrest, which is of course why Deputy Gillis was waiting for word that he

should proceed to bring Thoreson in, fell apart, and he, in fact, let him go after the warrant

turned up nothing.       As in 2016, therefore, defendants’ point to nothing more than

suspicion that the search will turn up hard evidence.

       While Gillis represents that he viewed Thoreson’s decision to turn off of Route 63

onto Pfeiffer Road as an attempt to evade him, defendants, however, stop short of arguing

that Thoreson’s decision to turn would serve as a basis to detain him, even if it could justify

a stop. In fact, even if this suspicion were credited, unlike Bailey, the stop produced no

additional evidence to support an arrest.

       Based on all these facts, the court concludes that plaintiff has raised a genuine issue

of material fact to whether Gillis’s November 11, 2016, detention (and likely arrest) of

Thoreson was unreasonable, and thus, violated his Fourth Amendment rights. 9 Of course,

there also remains the question of damages for an arrest lasting less than 30 minutes while

sitting in the back of a sheriff’s car, but that will be for a lay jury to decide.



    C. Qualified Immunity

       In addition to moving on the merits of plaintiff’s claims, defendants also argue that

they are entitled to qualified immunity. The “doctrine of qualified immunity shields




9
  Although the court hesitates to grant summary judgment to plaintiff on liability in light of its
burden of proof, and general deference given police officers, the bright line set by Bailey may result
in a directed verdict in favor of plaintiff on liability, at least with respect to the 2019 arrest.

                                                 23
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 24 of 31




officials from civil liability so long as their conduct ‘does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.’”

Mullenix v. Luna, 577 U.S. 7, 11 (2015) (per curiam) (quoting Pearson v. Callahan, 555 U.S.

223, 231 (2009)). A qualified immunity defense has two prongs: “(1) whether the facts,

taken in the light most favorable to the plaintiff, make out a violation of a constitutional

right, and (2) whether that constitutional right was clearly established at the time of the

alleged violation.” Gill v. City of Milwaukee, 850 F.3d 335, 340 (7th Cir. 2017) (quoting

Allin v. City of Springfield, 845 F.3d 858, 862 (7th Cir. 2016)). “[C]ourts have discretion

to decide which of the two prongs of qualified-immunity analysis to tackle first.” Ashcroft

v. al-Kidd, 563 U.S. 731, 735 (2011) (citing Pearson, 555 U.S. at 236).

          “A clearly established right is one that is sufficiently clear that every reasonable

official would understand that what he is doing violates that right.” Mullenix, 577 U.S. at

11 (internal citations and quotations omitted). While “a case directly on point” is not

required, “existing precedent must have placed the statutory or constitutional question

beyond debate.” Ashcroft, 563 U.S. at 741. Defendants contend that plaintiff cannot

demonstrate that it was “clearly established in either 2016 or 2019” that an individual has

a right

                to be free from an unreasonable seizure away from a residence
                that is being searched (1) when officers have probable cause
                that the individual has engaged in criminal activity,
                particularly when a search warrant established probable cause
                of criminal activity connected to the individual, and (2) when
                an individual is traveling in the direction of the location being
                searched, is suspected of being armed, and appears to be
                alluding law enforcement.

(Defs.’ Opening Br. (dkt. #47) 28.) Neither argument has merit.

                                               24
     Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 25 of 31




       The first argument has been flatly rejected by the United States Supreme Court in

Bailey, which clearly established, if it had not already done so in Summers, that an

individual associated with a residence subject to a search warrant could only be arrested

based on that search if he were in the immediate vicinity of the property. To the extent

defendants are relying on some independent basis for detaining plaintiff, there are fact

issues that preclude finding qualified immunity at summary judgment. See, e.g., Weinmann

v. McClone, 787 F.3d 444 (7th Cir. 2015) (“The existence of a factual dispute about the

circumstances surrounding McClone’s decision to fire on [Weinmann] precludes a ruling

on qualified immunity at this point. The district court correctly recognized this.”). In other

words, defendants have not adopted the facts viewed in the light most favorable to plaintiff

in asserting this defense. See, e.g., Scott v. Harris, 550 U.S. 372, 378 (2007) (a court must

adopt the plaintiff’s version of the facts in assessing qualified immunity defense at

summary judgment).

       As for the second argument, here, too, defendants have not adopted the facts in the

light most favorable to plaintiff. See Scott, 550 U.S. at 378. Indeed, as for defendants’

position that plaintiff was traveling in the direction of his residence, the undisputed facts

demonstrate that plaintiff had turned away from Hayward at the point he was pulled over

and detained by defendant Gilles. Moreover, the assertion of this defense turns on factual

disputes as to: (1) whether Deputy Gilles even knew that Thoreson had a firearm in his

vehicle three years before; or (2) whether Gilles reasonably concluded that Thoreson was

attempting to evade him. Not only must defendants adopt the facts in the light most

favorable to the plaintiff in seeking qualified immunity, Scott, 550 U.S. at 378, but these


                                             25
     Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 26 of 31




facts only get you to a Terry stop, not a continued detention or arrest, which the evidence

also allows a jury to find occurred here.



   D. Monell Liability against the County

       This leaves plaintiff’s claims asserted against the County. In proving Monell liability,

plaintiff relies on two theories: (1) the County’s practice or policy of arresting individuals

whose residence is the subject of a search warrant regardless of whether individual is within

the immediate vicinity of the residence; and (2) the County’s failure to train law

enforcement officers as to the lawful boundaries of detaining individuals during the

execution of a search warrant.

       A municipality may be held liable for the violation of a plaintiff’s constitutional

rights under 42 U.S.C. § 1983 when that violation results from a policy, custom or practice

adopted or authorized by the municipality. Monell, 436 U.S. at 690-92. Put differently, a

municipality can be held liable for the violation of an individual’s civil rights if that

violation results from an express policy that causes a constitutional deprivation when

enforced or from “a widespread practice that, although not authorized by written law or

express municipal policy, is so permanent and well settled as to constitute a custom or

usage with the force of law.” McTigue v. City of Chi., 60 F.3d 381, 382 (7th Cir. 1995)

(internal quotation marks and citation omitted).

       As for plaintiff’s failure to train theory, the Supreme Court held in City of Canton,

Ohio v. Harris, 489 U.S. 378 (1989), that “the inadequacy of police training may serve as

the basis for § 1983 liability only where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact.” Id. at 388.
                                             26
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 27 of 31




As the Seventh Circuit explained, this type of municipal “liability [must] be based on a

finding that the policymakers have actual or constructive notice that a particular omission

[ ] is likely to result in constitutional violations.” Cornfield v. Consol. High School Dist. No.

230, 991 F.2d 1316, 1327 (7th Cir. 1993).              “Notice” may arise in either of two

circumstances.

              First, a municipality acts with deliberate indifference when, “in
              light of the duties assigned to specific officers or employees the
              need for more or different training is so obvious, and the
              inadequacy so likely to result in the violation of constitutional
              rights,” that the deficiency exhibits deliberate indifference on
              the part of municipal policymakers. Alternatively, we may find
              deliberate indifference when a repeated pattern of constitutional
              violations makes “the need for further training ... plainly
              obvious to the city policymakers.”

Jenkins v. Bartlett, 487 F.3d 482, 492 (7th Cir. 2007) (quoting Canton, 489 U.S. at 390 &

n.10) (internal citations omitted; emphasis added). Stated another way, if the County “is

faced with actual or constructive knowledge that its agents will probably violate

constitutional rights, [it] may not adopt a policy of inaction.” King v. Kramer, 680 F.3d

1013, 1021 (7th Cir. 2012) (internal citation and quotation marks omitted).

       As for the first theory -- that the County has a practice of detaining or arresting

individuals associated with the premises subject to a search warrant without regard to the

location of the individual -- the court agrees with plaintiff that he has proffered enough

evidence, if barely, to support a reasonable jury finding of Monell liability. Plaintiff’s best

(if not sole) evidence are the individual defendants’ testimony during his deposition that

the Sheriff’s Department had a “practice” to locate and detain the resident of a home

during the execution of a search warrant. (Gillis Dep. (dkt. #44) 25-27; Poplin Dep. (dkt.


                                               27
      Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 28 of 31




#39) 56.)

         If accepted by the jury on its face, this practice appears to violate Bailey on its face.

Further, the fact that two different officers appear to have applied this so-called “practice”

over the span of three years arguably corroborates this testimony, although more examples

would have surely strengthened its reliability, and defendants are free to argue no such

practice exists at trial.

         Moreover, when asked, “[a]nd is it your past practice to detain that individual when

they are found until the search warrant is done being executed,” Gillis responded, “[a]s

long as I’ve been working for the sheriff’s office, if we have reasonable suspicion or probable

cause to detain that subject and we know where they are at, yes.” (Id. at 27.) This

additional testimony can be read as consistent with Bailey, but as discussed above and as

argued in defendants’ summary judgment briefing, the County itself attempts to ground a

finding of probable cause or reasonable suspicion in the fact that a search warrant issued

alone.    Moreover, Poplin testified during his deposition that “[s]earch warrants for

residences are for evidence of crimes, which gives you a reasonable suspicion that an

individual is committing a crime,” also offering support for a jury finding that the

Department had a practice of detaining individuals associated with a search warrant

without consideration of whether there was an independent basis to support the detention.

(Poplin Dep. (dkt. #39) 56.) And, again, the practice of treating the issuance of a search

warrant as grounds to justify the detention or arrest of an individual without regard to his

or her presence within the immediate vicinity of the premises being searched is directly

contrary to the holding in Bailey. As such, if the jury credits Gillis’s “practice” testimony,


                                                28
     Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 29 of 31




then it could reasonably conclude that the County should be liable for the individual

defendants’ constitutional violations.

       As for plaintiffs’ alternative theory that the County is also liable for failing to train

individual officers on the lawful arrest or detention of individuals associated with premises

subject to a search warrant, plaintiff submit no evidence specifically supporting this claim,

except the fact that two officers appeared confused by the need for reasonable suspicion to

stop and probable cause to arrest on two separate occasions to arrest, over three years. In

particular, except for Gillis’s testimony that the County had a practice of detaining

individuals associated with premises being searched, plaintiff stops short of submitting

evidence to support a “repeated pattern” of violations, and certainly well short of proving

more senior leadership in the County had been made aware of a need for different training

“so obvious” that a reasonable jury could find the County acted with deliberate indifference

to its obligations to train its law enforcement officers. Jenkins, 487 F.3d at 492.

       As such, while the court will grant defendants summary judgment on its claimed

failure to train, it will deny defendants’ motion for summary judgment with respect to the

County having adopted a practice of detaining individuals associated with a residence

subject to a search warrant without regard to their proximity to the search, whether there

was an independent basis to find probable cause to arrest or reasonable suspicion to detain.



III. Motion to Hold Trial in Eau Claire

       Finally, defendants move to hold the trial in Eau Claire, representing in the motion

that plaintiff does not oppose it.     (Dkt. #65.) While the court would ordinarily be

receptive to this motion, the courtroom in Eau Claire is currently being renovated, and the
                                              29
     Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 30 of 31




renovation will not be completed by the April 19, 2021, trial date. As such, the court must

deny the motion, but is open to exploring three other, possible arrangements. First, the

court would be open to exploring holding this civil jury trial via Zoom. The court has held

a bench trial via Zoom and other federal district courts have now successfully conducted

civil jury trials using the same means in light of COVID concerns. Second, if the trial is

held in Madison, the court is open to witnesses appearing via video to reduce the burden

of travel and the continuing COVID risks. Third, the court would entertain a motion to

postpone the trial until the courthouse in Eau Claire has been renovated, although the

timetable for its completion is uncertain. As such, this strikes the court as by far the least

desirable option. Accordingly, the parties should confer and submit a joint response as to

their preference, or if not able to reach an agreement, separate responses to the court’s

suggestions by the existing March 12, 2021, deadline for submitting Rule 26(a)(3)

disclosures and motions in limine.



                                          ORDER

       IT IS ORDERED that:

       1) Defendants Kevin Gillis, Jaymes Poplin, Sawyer County and Sawyer County’
          Sheriff’s Department’s motion to dismiss (partial) amended complaint (dkt.
          #21) is GRANTED IN PART AND DENIED IN PART. The motion is granted
          as to plaintiff’s state law false imprisonment claim and his claims asserted against
          the Sawyer County Sheriff’s Department. In all other respects, it is denied. The
          clerk’s office is directed to terminate the Sawyer County Sheriff’s Department
          as a defendant. At the close of this case, the clerk’s office is directed to enter
          judgment in defendants’ favor on the false imprisonment claim.

       2) Plaintiff Peter J. Thoreson’s motion for summary judgment (dkt. #40) is
          DENIED.



                                             30
Case: 3:19-cv-00998-wmc Document #: 66 Filed: 03/05/21 Page 31 of 31




 3) Defendants’ motion for summary judgment (dkt. #46) is GRANTED IN PART
    AND DENIED IN PART. The motion is granted as to plaintiff’s Fourth
    Amendment claim against defendant Poplin based on the towing of his vehicle
    and plaintiff’s Monell claim against the County based on a failure to train theory.
    In all other respects, the motion is denied.

 4) Defendants’ unopposed motion to hold trial in Eau Claire (dkt. #65) is
    DENIED.

 Entered this 4th day of March, 2020.

                                    BY THE COURT:


                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                      31
